DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 3.	This action is responsive to Applicant’s amendment and response dated January 28, 2022.
	Claims 1, 3, 5-7, 9, 11-13, 15, 17, and 18 have been amended.
Claims 2, 8, and 14 have been cancelled.
Claims 19-23 have been newly added.
Thus, claims 1, 3-7, 9-13, and 15-23 are pending for examination.
Examiner Notes
4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
6.	Claims 1, 3-6, and 19-23 are objected to because of the following informalities:  
As to claim 1, line 18, recites the limitation “one or morevariations” should be changed to for example -- one or more variations --. Appropriate correction is required.
As per claim 3, line 2, recites the limitation “factorsinclude” should be changed to for example -- factors include --. Appropriate correction is required.
As per claim 4, line 3, recites the limitation “changesto” should be changed to for example -- changes to --. Appropriate correction is required.
As to claim 5, line 3 and line 5,  recite the limitation “thevariations”  and “communicatedover”, respectively, should be changed to for example -- the variations – and -- communicated over --.Appropriate correction is required.
As to claim 6,  line 4, recites the limitation “theone” should be changed to for example – the one --. Appropriate correction is required.
having instructions --. Appropriate correction is required.
As per claim 9, line 2, recites the limitation “performancefactors” should be changed to for example -- performance factors --. Appropriate correction is required.
As per claim 10, line 2 and line 4, recites the limitation “furthercomprise” and “changesto” should be changed to for example – further comprise – and –changes to--respectively. Appropriate correction is required.
As to claim 11, line 6, recites the limitation “acloud”,  should be changed to for example, – a cloud --. Appropriate correction is required.
As to claim 12, line 2, recites the limitation “pageinformation”,  should be changed to for example, – page information --. Appropriate correction is required.
As to claim 15, lines 2 and 5, recites the limitation “datasize” and “performancefactors”,  should be changed to for example, – data size – and – performance factors --. Appropriate correction is required.
As to claim 17, line 5, recites the limitation “oneor”,  should be changed to for example, – one or --. Appropriate correction is required.
As to claim 18, line 5, recites the limitation “typesare”,  should be changed to for example, – types are --. Appropriate correction is required.
Claims 3-6, and 19-23 are also objected to for being depended upon the objection of base claim 1. 
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16/773,943.
	Although the claims at issue are not identical, they are not patentably distinct from other because both applications’ claim overlap in subject matter and are obvious variant of each other. 
9.	Claims 1, 3-7, 9-13, and 15-23 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3-7, 9-13, and 15-23 of U.S. Patent Application No. 16/773,933.
	Although the claims at issue are not identical, they are not patentably distinct from other because both applications’ claim overlap in subject matter and are obvious variant of each other. 
10.	Claims 1, 3-7, 9-13, and 15-23 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3-7, 9-13, and 15-22 of U.S. Patent Application No.16/773,946.
	Although the claims at issue are not identical, they are not patentably distinct from other because both applications’ claim overlap in subject matter and are obvious variant of each other. 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Prior Art's Arguments – Rejections
11.	Applicant's argument filed dated January 28, 2022 in responding to the Office Action of October 28, 2021 –See Remarks, pages 8-10, especially with respect to per amendment of per Claim Rejections below.
Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

13.	Claims 1, 3, 5-7, 9, 11-13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook; Charles I.(US 20150309910 A1 made of record, hereinafter Cook).
As per claims 1, 7, and 13, Cook discloses a computer-implemented method comprising: identifying a web product (e.g., website  170, Fig. 1, which includes web application -- see at step 302, Fig. 3, least 0037, 0043, Figs. 1, 2, and associated text); 
determining, from  metadata associated with the web product, one or more performance factors capable of impacting performance of the web product (e.g., website performance metrics including but not limited to the following: website size, the quantity of embedded applications in the website, the processing power required to process the embedded applications etc. – metadata-- – see at least 0010, 0012-0013, 0044-0046);
generating one or more virtual controls representing the one or more performance factors such that the one or more virtual controls are rendered by a computing device via a display, each virtual control representing a different one of the performance factors, wherein e.g., a more sophisticated pop-up 512 may constitute a GUI interface which accepts input from the user.  For example, pop-up 512 may include a field 516 for accepting a user's subjective assessment of website performance which is engaged by selecting virtual button 518.  Other buttons and fields may be provided to facilitate a quick and accurate input of a user assessment.  Any subjective assessment of website performance created by a user may be uploaded to database 175 and utilized to generate website performance metrics for other users who access the same webpage according to the methods disclosed above – see at least 0056, Fig. 5, and associated text). 
processing input received in relation to at least a first virtual control of the virtual controls, the input indicating an adjustment to at least the first virtual control of the virtual controls – (e.g., a more sophisticated pop-up 512 may constitute a GUI interface which accepts input from the user.  For example, pop-up 512 may include a field 516 for accepting a user's subjective assessment of website performance which is engaged by selecting virtual button 518.  Other buttons and fields may be provided to facilitate a quick and accurate input of a user assessment.  Any subjective assessment of website performance created by a user may be uploaded to database 175 and utilized to generate website performance metrics for other users who access the same webpage according to the methods disclosed above – see at least 0056, Fig. 5, and associated text); and 
facilitating one or more changes to one or more metrics corresponding to at least a first performance factor of the one or more performance factors according to the input, wherein the one or more changes to the one or more metrics reflect one or morevariations in the performance of the web product – (e.g., the pop-up 512 may include a field 516 for accepting a user's subjective assessment of website performance which is engaged by selecting virtual button 518.  Other buttons and fields may be provided to facilitate a quick and accurate input of a user assessment.  Any subjective assessment of website performance created by a user may be uploaded to database 175 and utilized to generate website performance metrics for other users who access the same webpage according to the methods disclosed above – see at least 0044-0046, 0056, Fig. 5, and associated text).  
Further regarding to claim 7, Cook discloses a database system (e.g., The computer system 600, Fig. 6 – see at least 0069) comprising: a server computing device having a processing device and a storage device having instructions for implementing method steps as of claim 1 above.
Further regarding to claim 13, Cook discloses a computer-readable medium (e.g. storage device 625, Fig. 6 —see at least 0070) comprising a plurality of instructions which, when executed by a computing device, cause the computing device to perform method steps as of claim 1 above.
As per claims 3, 9, and 15, Cook discloses wherein the one or more performance factorsinclude one or more of network latency, data sizes, data shapes, server processing, user interfaces, or octane scores, wherein the one or more metrics include one or more parameters associated with the one or more performance 2factors --(e.g., website performance metrics including but not limited to the following: website size, the quantity of embedded applications in the website, the processing power required to process the embedded applications etc. – metadata-- – see at least 0010, 0012-0013, 0044-0046).  
As per claims 5, 11, and 17, Cook discloses further comprising implementing the one or more changes to facilitate the variations in the performance of the web product, wherein thevariations reflect improvement in the performance of the web product, wherein the web product includes one or more of a website, a webpage, or a web application communicatedover one or more networks including a cloud network (e.g., the pop-up 512 may include a field 516 for accepting a user's subjective assessment of website performance which is engaged by selecting virtual button 518.  Other buttons and fields may be provided to facilitate a quick and accurate input of a user assessment.  Any subjective assessment of website performance created by a user may be uploaded to database 175 and utilized to generate website performance metrics for other users who access the same webpage according to the methods disclosed above – see at least 0044-0046, 0056, Fig. 5, and associated text).  
As per claims 6, 12, and 18, Cook discloses wherein the metadata comprises page information associated with the web product, wherein the metadata further reveals one or more platforms and one or more device types associated with the web product, wherein theone or more platforms and the one or more device types are used in delivery of contents associated with the web product –see at least 0044-0046, 0056, Fig. 5, and associated text. 
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cook view of Broda et al. (US 20120246310 A1 of record, hereinafter Broda).
As per claims 4, 10, and 16, Cook discloses further comprising:
 prior to implementing the one or more changes, simulating the one or more changes to compute outcome of latest performance metrics based on the one or more changes (e.g., the pop-up 512 may include a field 516 for accepting a user's subjective assessment of website performance which is engaged by selecting virtual button 518.  Other buttons and fields may be provided to facilitate a quick and accurate input of a user assessment.  Any subjective assessment of website performance created by a user may be uploaded to database 175 and utilized to generate website performance metrics for other users who access the same webpage according to the methods disclosed above – see at least 0044-0046, 0056, Fig. 5, and associated text); 
generating results based on the outcome (e.g., displaying each metric based upon user input via user interface --  see at least 0044-0046, 0056, Fig. 5, and associated text); and
communicating results to the computing device – (e.g., displaying the data metric to user device 104, Fig. 1 –see at least 0010-0011, 0036, 0041). 
It is to note that while Cook discloses results, but does not explicitly that the result is waterfall results; however, Broda, in an analogues art, discloses waterfall results – (e.g., “A waterfall chart is another visual tool that developers and businesses use to analyze webpage performance.  Waterfall charts are diagrams that allow a user to visualize data that is generated cumulatively and sequentially across the process of loading a webpage.  A waterfall chart for a website provides the user with a visual representation of all of the series of actions that occur between a user's browser and the website server when that user wishes to view a specific page of the website – See Broda, at least 0006, 0007). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Broad’s teaching into Cook’s teaching since doing so would further provide user with dynamic displaying of the optimizing the web site performance as seen in Broda (e.g., 0007).
16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cook view of Dadkhani et al. (US 2018/0349466 A1 of record, hereinafter Dadkhani).
As to claim 19, it is to note that while disclose Cook disclose virtual control – (e.g., virtual buttons-- see at least 0056-0057, Fig. 5, and associated text) but does not explicitly disclose that each virtual control representing a virtual dial.  However, Dadkhani discloses virtual control representing a virtual dial (e.g., an interactive user interface is generated to graphically display data metrics indicates information such as user behaviors and interactions with a webpage or web site, performance and content of a webpage or website, and the like within web analytics data metrics... The interactive user interfaces can include an interactive control element (e.g., a virtual button, slider, or etc.,) via which a user can provide user input– see Dadkhani, at least 0040, 0062, 0063, 0065, 0084, Fig. 1, and associated text).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate providing virtual buttons as in various form including dial as seen in Dadkhani into virtual button of Cook in according to a designer’s choice and still accomplish predictable results of providing user with flexibly interaction.
17.	Claims 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cook view of FOSS et al. (US 20160352804 A1 made of record, hereinafter Foss).
As to claim 20, it is to note that while Cook discloses the web product including a web page (e.g., website having application including web page – see Cook at least 0005, 0032, 0033, 0043, 0056), but does not explicitly disclose; however, Foss, in an analogous art, discloses that the metadata including a schema of the web page, the schema including a plurality of tags – (e.g., Embodiments of the invention provide a JavaScript tag that measures various performance metrics about a webpage load as well as purchase and branding information.  For e-commerce sites, … In addition to performance metrics, the tag may also collect web analytics data about the page, such as: page type, page name, page URL, browse type, device type, end user's IP address, derived geolocation of the visitor, the amount in user's shopping cart, and/or the amount that the user spent during that particular visit.  The tag then packages up this data and sends it to be analyzed with a transparent image request or cross domain post with the 
data in the payload of the request—see Foss, at least 0015-0018). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Foss’s teaching into Cook’s teaching since doing so would accurately measure and pin point the web pages performance for optimizing the website performance as seen in Foss (e.g., 0018, 0021, 0022).
As to claim 21, it is to note that Cook does not explicitly disclose, but Foss, in an analogous art, discloses the schema including a list of device types supported for the web page (e.g., Embodiments of the invention provide a JavaScript tag that measures various performance metrics about a webpage load as well as purchase and branding information.  For e-commerce sites, … In addition to performance metrics, the tag may also collect web analytics data about the page, such as: page type, page name, page URL, browse type, device type, end user's IP address, derived geolocation of the visitor, the amount in user's shopping cart, and/or the amount that the user spent during that particular visit.  The tag then packages up this data and sends it to be analyzed with a transparent image request or cross domain post with the 
data in the payload of the request—see Foss, at least 0015-0018). 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Foss’s teaching into Cook’s teaching since doing so would accurately measure and pin point the web pages performance for optimizing the web site performance as seen in Foss (e.g., 0018, 0021, 0022).
As to claim 23, it is to note that Cook does not explicitly disclose, but Foss, in an analogous art, discloses wherein determining, from metadata associated with the web product, one or more performance factors capable of impacting performance of the web product comprises: assigning, to each of a plurality of performance factors, a corresponding importance value; and selecting the one or more performance factors based, at least in part, on the corresponding importance values (e.g., Embodiments of the invention provide a JavaScript tag that measures various performance metrics about a webpage load as well as purchase and branding information.  For e-commerce sites, … In addition to performance metrics, the tag may also collect web analytics data about the page, such as: page type, page name, page URL, browse type, device type, end user's IP address, derived geolocation of the visitor, the amount in user's shopping cart, and/or the amount that the user spent during that particular visit.  The tag then packages up this data and sends it to be analyzed with a transparent image request or cross domain post with the data in the payload of the request… In one example of the correlation between page load speeds and conversion, data from a specific webpage of a specific website was analyzed, and it was determined that: (1) if the webpage loaded in 2.9 seconds or faster on average the conversion rate was about 2.4% or greater; (2) if the webpage loaded in between 2.9 and 4 seconds on average the conversion rate was between about 2.4% and 1.6%; and (3) if the webpage loaded in 5.1 seconds or slower on average the conversion rate was about 1.1% or lower. The data may be classified in groups or ranges of load times and conversion rates, and referred to (e.g.,) as green (desirable), yellow (caution), and red (undesirable).  The specific ranges of the classifications may be determined in conjunction with the e-commerce merchant and based on the merchant's conversion rate targets.  This data is typically broken down by the day of the week, and may be limited to a subset of the webpages on a particular e-commerce website. —see Foss, at least 0015-0018, 0021-0023). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Foss’s teaching into Cook’s teaching since doing so would accurately measure and pin point the web pages performance for optimizing the web site performance as seen in Foss (e.g., 0018, 0021, 0022).

Allowable Subject Matter 
18.	Claim 22 is objected to as being dependent upon a rejected base claim 1 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting, set forth in this Office action and to include all the limitations of the base claim 1 and any intervening claims.
Conclusion

19.	The prior art made of record and not relied upon (cited on 892 form) is considered pertinent to application disclosure.
	Khoury et al. (US 20190026786 A1) discloses Platform for Managing Social Media Content Throughout an Organization, in which a further step may include calculating, e.g., based on the metrics, a content item performance score for each of the retrieved communication and/or content items that characterize a level of user interaction with the content item.  Additionally, data encapsulating the content item performance scores may 
then be communicated, or otherwise provided to the computing system server.  In various embodiments, the retrieved communication may form part or the whole of a single or multiple web pages, and in such an instance, a page performance score may be calculated, such as where the score is based on the content item performance scores associated with one or more of the pages as whole, such as individually or in comparison to one another, or based on various page metrics, such as a number of page views, a page size, a number, frequency and/or 
consistency of the content items on the page, and/or a number of clicks made per page, time spent on page, and the like. 

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192